Name: COMMISSION REGULATION (EC) No 605/96 of 3 April 1996 amending Regulation (EC) No 323/96 and increasing to 36 300 tonnes the amount of barley held by the Austrian intervention agency for wich a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: trade policy;  Europe;  European construction;  marketing;  plant product
 Date Published: nan

 4. 4. 96 EN Official Journal of the European Communities No L 86/23 COMMISSION REGULATION (EC) No 605/96 of 3 April 1996 amending Regulation (EC) No 323/96 and increasing to 36 300 tonnes the amount of barley held by the Austrian intervention agency for which a standing invitation to tender for resale on the internal market has been opened HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 323/96 '25 300 tonnes' is replaced by '36 300 tonnes'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by intervention agencies; Whereas Commission Regulation (EC) No 323/96 (*), opened a standing invitation to tender for the resale on the internal market of 25 300 tonnes of barley held by the Austrian intervention agency, Whereas in the present situation on the market the quan ­ tities of barley held by the Austrian intervention agency put up for sale on the internal market of the Community should be increased to 36 300 tonnes; Whereas the last partial invitation to tender under Regu ­ lation (EC) No 323/96 should be postponed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Article 2 (2) of Regulation (EC) No 323/96 is replaced by the following: '2 . The final date for the submission of tenders for the last partial invitation to tender shall expire on 29 May 1996.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7. 1995, p. 1 . 0 OJ No L 191 , 31 . 7. 1993, p. 76. {*) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 45, 23. 2. 1996, p. 24.